                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YUNUEN GARCIA,                                     Case No. 20-cv-00134-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART DEFENDANT
                                                                                            MERITOR, INC.’S MOTION TO
                                  10     DOE WHITE TRUCKING COMPANY, et                     DISMISS
                                         al.,
                                  11                                                        Re: Dkt. No. 19
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              On January 27, 2020, defendant Meritor, Inc. filed the instant motion to dismiss plaintiff’s
                                  15
                                       second amended complaint (“SAC”) for (1) insufficient service of process, (2) failure to bring a
                                  16
                                       claim within the statute of limitations, and (3) failure to state a claim. Dkt. No. 19 at 2 (Motion to
                                  17
                                       Dismiss). Pursuant to Civil Local Rule 7-1(b) the Court hereby vacates the March 13, 2020, hearing.
                                  18
                                       The motion is GRANTED IN PART and DENIED IN PART.
                                  19

                                  20
                                                                                BACKGROUND
                                  21
                                              Plaintiff Yunuen Garcia is the administrator for the Estate of Sugey A. Garcia Chavez. Dkt.
                                  22
                                       No. 31-2 at 2 (SAC)1. On July 20, 2016, plaintiff’s sister, Sugey A. Garcia Chavez, was traveling
                                  23
                                       northbound on US Highway 101 near Willits, in Mendocino County, California, when the brake
                                  24
                                       drum of a tractor-trailer fell and “[struck] the roadway surface directly ahead” of Ms. Garcia Chavez.
                                  25
                                       Id. at 6 (SAC). Ms. Garcia Chavez was unable to avoid the brake assembly in the roadway and a
                                  26
                                  27
                                              1
                                  28            For ease of reference, all citations to page numbers refer to the ECF branded number in the
                                       upper right corner of documents.
                                   1   large portion of the brake assembly collided with Ms. Garcia Chavez. Id.; see also Dkt. No. 31-3 at

                                   2   17 (Ex. B, Krankemann Decl. – Highway Patrol Report). The truck-trailer continued traveling

                                   3   northbound on the highway. Dkt. No. 31-3 at 17 (Ex. B, Krankemann Decl. – Highway Patrol

                                   4   Report). After the accident, Ms. Garcia Chavez was found unresponsive and she later succumbed

                                   5   to fatal injuries. Id. Despite descriptions by multiple witnesses, as well as a review of all video

                                   6   footage of the collision, the identity of the tractor-trailer is unknown. Id. at 18.

                                   7          On July 18, 2018, plaintiff filed a complaint in the Superior Court of California against

                                   8   defendants Doe White Trucking Company, Dayton Brake Drum Company, Meritor Parts Company,

                                   9   Dayton Parts LLC, Fasle Company, and Does 1-50. Dkt. No. 19 at 7 (Motion to Dismiss). Plaintiff

                                  10   subsequently filed a first amended complaint on July 19, 2018, and a second amended complaint on

                                  11   April 12, 2019. Id. On November 14, 2019, plaintiff substituted Meritor Inc. for Doe 2. Id.

                                  12          All iterations of plaintiff’s complaint were filed as “form complaints.” See Dkt. No. 31-2 at
Northern District of California
 United States District Court




                                  13   2 (SAC). The SAC alleges defendants “failed to properly maintain, repair and/or inspect the tractor-

                                  14   trailer vehicle,” and thus directly and proximately caused the brake drum to explode, leading to the

                                  15   death of plaintiff’s sister. Id. at 6 (SAC). The SAC asserts the following causes of action: (1) motor

                                  16   vehicle, (2) general negligence, and (3) products liability. Id. at 4. Under the products liability

                                  17   cause of action, the SAC alleges strict liability and breach of implied warranty. Id. at 7.

                                  18          On January 6, 2020, defendant Meritor removed the case to federal court. Dkt. No. 1 (Notice

                                  19   of Removal). Meritor filed a motion to dismiss on January 27, 2020. Dkt. No. 19 (Motion to

                                  20   Dismiss).

                                  21

                                  22                                           LEGAL STANDARD

                                  23   I.     Rule 12(b)(4) & 12(b)(5)
                                  24          A federal court has jurisdiction over a defendant only if the defendant has been properly

                                  25   served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat Computerized Technologies,

                                  26   Inc., 840 F.2d 685, 688 (9th Cir. 1988); see also Long v. McAfee, No. 19-cv-00898, 2019 U.S. Dist.

                                  27   LEXIS 185432, at *4 (E.D. Cal. Oct. 25, 2019). “Mere notice that a lawsuit is pending is not

                                  28   sufficient.” Razavi v. Regis Corp., 2016 U.S. Dist. LEXIS 2499, at *4 (N.D. Cal. Jan. 8, 2016).
                                                                                          2
                                   1   However, “Rule 4 is a flexible rule that should be liberally construed so long as a party receives

                                   2   sufficient notice of the complaint.” Direct Mail Specialists, 840 F.2d at 688 (quoting United Food

                                   3   & Commercial Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984)); see also

                                   4   Long, 2019 U.S. Dist. LEXIS 185432, at *5.

                                   5          Rule 12(b)(4) allows a defendant to challenge the content of the summons. Fed. R. Civ. P.

                                   6   12(b)(4); U.S.A. v. Nutrasource, Inc. v. CAN Ins. Co., 140 F. Supp. 2d 1049, 1052 (N.D. Cal. 2001);

                                   7   Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1127 (C.D.

                                   8   Cal. 2015). “Dismissals for defects in the form of summons are generally disfavored.” Nutrasource,

                                   9   140 F. Supp. 2d at 1052. Summons defects are considered “technical” and “not a ground for

                                  10   dismissal unless the defendant demonstrates actual prejudice.” Nutrasource, 140 F. Supp. 2d at

                                  11   1052-1053 (citing Chan v. Society Expeditions, Inc., 39 F.3d 1398, 1404 (9th Cir. 1994)); see also

                                  12   UFCW, Locals 197 & 373 v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984).
Northern District of California
 United States District Court




                                  13          Under Rule 12(b)(5), a defendant may challenge the method of service attempted by

                                  14   plaintiff. Fed. R. Civ. P. 12(b)(5); Nutrasource, 140 F. Supp. 2d at 1052. The district court has

                                  15   discretion to either dismiss the action or quash service. S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d

                                  16   1288, 1293 (9th Cir. 2006). “Once service is challenged, plaintiffs bear the burden of establishing

                                  17   that service was valid under Rule 4.” Almont Ambulatory Surgery Ctr., 99 F. Supp. 3d at 1127

                                  18   (quoting Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004)). Because the line between a Rule

                                  19   12(b)(4) and 12(b)(5) motion “often becomes blurred in practice,” courts have addressed this issue

                                  20   by “treat[ing] a combination of the two motions as a proper procedure.” Id.

                                  21

                                  22   II.    Rule 12(b)(6)

                                  23          A complaint must contain “a short and plain statement of the claim showing that the pleader

                                  24   is entitled to relief,” and a complaint that fails to do so is subject to dismissal pursuant to Rule

                                  25   12(b)(6). Fed. R. Civ. Pro. 8(a)(2). To survive a Rule 12(b)(6) motion, the plaintiff must allege

                                  26   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

                                  27   U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that

                                  28   add up to “more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft v. Iqbal,
                                                                                          3
                                   1   129 S. Ct. 1937, 1949 (2009). While courts do not require “heightened fact pleading of specifics,”

                                   2   a plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”

                                   3   Twombly, 550 U.S. at 555, 570. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

                                   4   recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

                                   5   550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

                                   6   factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). “While legal conclusions can

                                   7   provide the framework of a complaint, they must be supported by factual allegations.” Id. at 679.

                                   8          In reviewing a Rule 12(b)(6) motion, courts must accept as true all facts alleged in the

                                   9   complaint, and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of Los

                                  10   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, courts are not required to accept as true

                                  11   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  12   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13

                                  14                                              DISCUSSION

                                  15   I.     SAC’s Compliance with Federal Pleading Standards
                                  16          Defendant Meritor argues the SAC fails to meet federal pleading standards, arguing the

                                  17   complaint does not set forth specific elements of the claims or provide specific factual allegations

                                  18   regarding count 1 (motor vehicle) and count 2 (negligence). Dkt. No. 19 at 10-12 (Motion to

                                  19   Dismiss). While the form complaint met California standards, Meritor argues it fails under Iqbal

                                  20   and Twombly. Id. at 11.

                                  21          Once an action is removed, federal law governs the pleading standards required for

                                  22   plaintiff’s complaint to survive a 12(b)(6) motion. Faulkner v. ADT Sec. Servs., 706 F.3d 1017,

                                  23   1021 (9th Cir. 2013) (although a plaintiff’s complaint was initially filed in state court, it was the

                                  24   federal—and not state—pleading standards that applied to the complaint after removal). In fact, a

                                  25   “Rule 12(b)(6) motion considers the substantive sufficiency of the pleadings as if the action had

                                  26   never been in state court.” Wendell v. Johnson & Johnson, 2010 U.S. Dist. LEXIS 4188, at *7 (N.D.

                                  27   Cal. Jan. 20, 2010) (citing Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck

                                  28   Drivers, Local No. 70 of Alameda County, 415 U.S. 423, 437 (1974)).
                                                                                         4
                                   1          Plaintiff’s SAC was filed using California Judicial Council forms and provides bare bones

                                   2   allegations that fail to meet federal pleading standards. The Court therefore GRANTS defendant’s

                                   3   motion to dismiss under 12(b)(6) with leave to amend. Any amended complaint should make clear

                                   4   exactly which causes of action are asserted against defendant Meritor Inc. with sufficient facts in

                                   5   support thereof.

                                   6

                                   7   II.    Timeliness of Plaintiff’s Claims
                                   8          Defendant Meritor argues the SAC should also be dismissed under Rule 12(b)(6) because

                                   9   plaintiff failed to bring her claims against Meritor within the two-year statute of limitations period,

                                  10   rendering them untimely. Dkt. No. 19 at 8 (Motion to Dismiss). The underlying incident occurred

                                  11   on July 20, 2016, giving plaintiff until July 20, 2018 to bring her claim against Meritor. Id. at 9.

                                  12   Plaintiff’s original complaint, filed on July 18, 2018, named Meritor Parts Company; plaintiff did
Northern District of California
 United States District Court




                                  13   not name Meritor Inc. as a defendant until November 14, 2019, over a year after the statute of

                                  14   limitations expired. Id. Meritor declaratively argues that because plaintiff named “Meritor Parts

                                  15   Company” in the original complaint, plaintiff knew or should have known the correct entity name

                                  16   is “Meritor Inc.” Id.

                                  17          Plaintiff argues she did her best to name Meritor as early as possible but her knowledge of

                                  18   the underlying accident was limited to the police report and accompanying photographs. Dkt. No.

                                  19   31 at 19-20 (Opposition). Based on this information, the brake assembly involved in the accident

                                  20   was identified in a brake catalog – “MERITOR PARTS. RIGHT FROM THE START” was written

                                  21   on the bottom of the catalogue. Id. at 6 and 20 (Opposition). Only after plaintiff attempted service

                                  22   on Meritor Parts Company in late October 2019 did she discover no such company existed, but there

                                  23   was a “Meritor, Inc.” that manufactured and distributed commercial truck parts.             Id. at 6-7

                                  24   (Opposition). On November 14, 2019, plaintiff named Meritor, Inc. in the SAC. Id. at 7.

                                  25          Section 474 of the California Code of Civil Procedure “allows plaintiffs to substitute a

                                  26   fictional ‘Doe’ defendant in a lawsuit with a named defendant, so long as the plaintiff was unaware

                                  27   of the defendant’s true identity at the time the prior complaint was filed.” Spitzer v. Aljoe, No. 13-

                                  28   cv-05442, 2015 U.S. Dist. LEXIS 45471, at *34 (N.D. Cal. Apr. 6, 2015) (quoting Felarca v.
                                                                                         5
                                   1   Birgeneau, No. 11-cv-05719, 2014 U.S. Dist. LEXIS 172306, at *12 (N.D. Cal. Dec. 12, 2014));

                                   2   see also Anderson v. Allstate Inc., 630 F.2d 677, 679 (9th Cir. 1980). Where the amended complaint

                                   3   precedes removal to federal court, the issue of whether the claims were time-barred—or whether

                                   4   they “relate back”—is governed by state law.2 Perkins v. Stars & Stripes Realty, Inc., No. 16-cv-

                                   5   00034, 2017 U.S. Dist. LEXIS 65455, at *3 n.14 (D. Alaska Apr. 28, 2017) (citing Anderson, 630

                                   6   F.2d at 682). Further, strict compliance with § 474 is not required. Ramirez v. City of Hayward,

                                   7   No. 14-cv-01264, 2015 U.S. Dist. LEXIS 107504, at *27 (N.D. Cal. Aug. 14, 2015) (citing Lindley

                                   8   v. Gen. Elec. Co. 780 F.2d 797, 801 (9th Cir. 1986)). “California’s policy in favor of litigating cases

                                   9   on their merits requires that the fictitious name statute be liberally construed.” Id. (quoting Lindley,

                                  10   780 F.2d at 801).

                                  11          Although plaintiff named Meritor, Inc. in the SAC well after the two-year statute of

                                  12   limitations lapsed, this substitution was permitted by California law. California law provides that
Northern District of California
 United States District Court




                                  13   “a plaintiff who names a Doe defendant in a complaint has three years to discover the defendant’s

                                  14   identity and amend the complaint accordingly.” Akhar v. Mesa, No. 09-cv-2733, 2014 U.S. Dist.

                                  15   LEXIS 66505, at *12 (E.D. Cal. May 13, 2014) (citing Lindley v. Gen. Elec. Co. 780 F.2d 797, 799

                                  16   (9th Cir. 1986)); Cal. Code Civ. Proc. §§ 474, 583.210. This procedure, however, is “available only

                                  17   when the plaintiff is actually ignorant of the facts establishing a cause of action against the party to

                                  18   be substituted for a Doe defendant.” McClatchy v. Coblentz, Patch, Duffy & Bass, LLP, 247 Cal.

                                  19   App. 4th 368, 372 (2016). The defendant carries the burden of proving when plaintiff was aware of

                                  20   facts giving her a cause of action. Warwick v. Univ. of the Pac., No. 08-cv-03904, 2008 U.S. Dist.

                                  21   LEXIS 97207, at *9 (N.D. Cal. Nov. 21, 2008); see Breceda v. Gamsby, 367 Cal. App. 2d 167, 179

                                  22   (1968). Meritor fails to show how plaintiff should have known she had a cause of action against

                                  23   Meritor, Inc. at the time the SAC was filed or that she otherwise failed to be diligent. Here, plaintiff

                                  24   made a good faith effort to determine the defendants against whom she had a cause of action.

                                  25   Applying California’s liberal standard, plaintiff may substitute Meritor, Inc. for a Doe defendant

                                  26
                                  27
                                              2
                                                  Here, plaintiff’s SAC—filed on April 12, 2019, in California state court—preceded
                                       removal to federal court on January 6, 2020. Thus, California law applies in determining whether
                                  28   plaintiff’s claims are timely.

                                                                                          6
                                   1   and thus the claims against Meritor, Inc. are timely and defendant’s motion to dismiss the complaint

                                   2   as untimely is DENIED.

                                   3

                                   4   III.   Sufficiency of Service of Process

                                   5          Defendant Meritor argues plaintiff’s SAC should be dismissed for deficient service of

                                   6   process under Fed. R. Civ. P. 12(b)(4) and 12(b)(5). Dkt. No. 19 at 13-14 (Motion to Dismiss).

                                   7   Defendant argues service of process was fatally improper and did not comply with California3 law,

                                   8   specifically (1) Meritor, Inc. is not identified on the summons, (2) no box is checked in the statutory

                                   9   notice section of the summons, which is impermissible per CCP § 412.30, and (3) the documents

                                  10   served on its registered agent did not include the amendment naming Meritor, Inc. even though the

                                  11   proof of service says the amendment was included. Id. (Motion to Dismiss). As such, Meritor

                                  12   concludes the SAC should be dismissed in its entirety because Meritor did not receive the mandatory
Northern District of California
 United States District Court




                                  13   notice required by law. Id. at 14 (Motion to Dismiss).

                                  14          Plaintiff contends Meritor, Inc. is identified on the summons, in handwriting, at the very top

                                  15   of the page. Dkt. No. 31 at 10 (Opposition). Plaintiff further argues all documents were properly

                                  16   served on defendant Meritor’s registered agent – what the registered agent gave to Meritor is

                                  17   unknown. Id. at 9-11 (Opposition). In fact, plaintiff argues, Meritor, Inc. was twice served via its

                                  18   registered agent—once by personal service on December 6, 2019, and once by mail on the same

                                  19   day. Id. at 10 (Opposition); see also Dkt. No. 19-3 at 2-3 (Ex. 2, Decl. of Kanika D. Corley in

                                  20   Support of Motion to Dismiss).

                                  21          CCP § 412.30 requires a summons to identify a corporate defendant by name. While

                                  22   compliance with § 412.30 is mandatory, its provisions may be satisfied with substantial compliance.

                                  23   UBS Bank USA v. Pierce, No. 13-cv-03418, 2013 U.S. Dist. LEXIS 155216, at *6 (C.D. Cal. Oct.

                                  24   28, 2013); Carol Gilbert, Inc. v. Haller, 179 Cal. App. 4th 852, 865 (2009). Under California law,

                                  25   substantial compliance with statutory requirements has three conditions: (1) there must have been

                                  26
                                              3
                                  27            Federal Rule of Civil Procedure 4 does not apply to service of process where service was
                                       completed prior to removal to federal court. Whidbee v. Pierce County, 857 F.3d 1019, 1023 (9th
                                  28   Cir. 2017). Instead, sufficiency of service is governed by state law because service occurred before
                                       removal. Id.
                                                                                         7
                                   1   some degree of compliance, (2) the “objective nature and circumstances of the attempted service

                                   2   must have made it ‘highly probable’ that it would impart the same notice as full compliance,” and

                                   3   (3) it must have provided sufficient notice “to put the defendant on his defense.” Haller, 179 Cal.

                                   4   App. 4th at 866.

                                   5          Moreover, California state law takes a “liberal and practical approach to service of process.”

                                   6   Summers v. McClanahan, 140 Cal. App. 4th 403, 410 (2006). “It is well settled that strict

                                   7   compliance with statutes governing service of process is not required. Rather, in deciding whether

                                   8   service was valid, the statutory provisions regarding service of process should be liberally construed

                                   9   to effectuate service and uphold the jurisdiction of the court if actual notice has been received by

                                  10   the defendant.” Id. (citing Gibble v. Car-Lene Research, Inc., 67 Cal. App. 4th 295, 313 (1998)).

                                  11          Defendant Meritor relies on Haller to argue service of summons is defective where the

                                  12   summons is blank regarding statutory notice. However, Haller is distinguishable because in that
Northern District of California
 United States District Court




                                  13   case, the Court considered whether substantial compliance with the summons statutes was enough

                                  14   to sustain a plaintiff’s default judgment. Haller, 179 Cal. App. 4th at 865. Further, § 412.30 does

                                  15   not discuss, or even contemplate, instances in which an allegedly defective summons is the basis for

                                  16   dismissal with prejudice.

                                  17          Here, the Court finds plaintiff substantially complied with § 412.30. CT Corporation was

                                  18   aware it was served as the registered agent on behalf of Meritor, Inc., and not as an individual. This

                                  19   is evidenced by the fact that CT Corporation forwarded the SAC, summons, and other documents

                                  20   to Meritor, Inc. Additionally, the explicit indication in handwriting on the summons made it clear

                                  21   Meritor, Inc. was being sued, not an individual. In this case, both the summons and the surrounding

                                  22   circumstances leave no doubt Meritor, Inc. was served and its registered agent, CT Corporation,

                                  23   accepted the summons on its behalf. Meritor, Inc. was therefore adequately put on notice of the

                                  24   lawsuit and alerted to its duty to defend.

                                  25          Defendant’s motion to dismiss for failure of service of process is DENIED.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         8
                                   1                                      CONCLUSION

                                   2          For the foregoing reasons and for good cause shown, the Court DISMISSES plaintiff’s SAC

                                   3   WITHOUT prejudice for failure to state a claim. Plaintiff may file an amended complaint on or

                                   4   before April 10, 2020.

                                   5          Defendant’s motion is otherwise DENIED.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 10, 2020

                                   9                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     9
